



Exhibit 10.1


SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This SIXTH Amendment to Amended and Restated Credit Agreement (this “Sixth
Amendment”) is entered into as of August 13, 2018 (the “Sixth Amendment
Effective Date”), by and among Denbury Resources Inc., a Delaware corporation
(“Borrower”), the Guarantors party hereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (“Administrative Agent”), and the Lenders party hereto.
RECITALS
WHEREAS, Borrower, Administrative Agent, the other agents party thereto and
Lenders are parties to that certain Amended and Restated Credit Agreement dated
as of December 9, 2014 (as amended, supplemented or otherwise modified prior to
the date hereof, the “Credit Agreement”; unless otherwise defined herein, all
terms used herein with their initial letter capitalized shall have the meaning
given such terms in the Credit Agreement, including, to the extent applicable,
after giving effect to the amendments set forth in Section 1 and Section 2 of
this Sixth Amendment);


WHEREAS, pursuant to the Credit Agreement, Lenders have extended credit in the
form of Loans to Borrower and provided certain other credit accommodations to
Borrower;


WHEREAS, Borrower is to enter into an indenture by and among Borrower, the other
Credit Parties and the “Trustee” and “Collateral Trustee” identified therein
(the “2018 Indenture”) to provide for the issuance by Borrower of additional
Permitted Junior Lien Debt;


WHEREAS, Borrower has advised Administrative Agent and Lenders that it intends
to sell the mature Oil and Gas Properties located in Mississippi, Louisiana and
Alabama as more particularly described on Exhibit A attached hereto (such
properties, the “Specified Mature Assets”, and such sale, the “Proposed Mature
Asset Sale”). Borrower has further advised Administrative Agent and Lenders that
unless otherwise elected by the Required Lenders, the consummation of the
Proposed Mature Asset Sale would result in the Required Lenders having the right
to adjust the Borrowing Base pursuant to Sections 2.14(e) and 10.4(b) of the
Credit Agreement;


WHEREAS, Borrower has requested that Lenders (i) agree that the Proposed Mature
Asset Sale will not result in an adjustment of the Borrowing Base pursuant to
Sections 2.14(e) and 10.4(b) of the Credit Agreement and (ii) amend certain
provisions contained in the Credit Agreement as more specifically provided for
herein; and
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders have agreed to enter into this Sixth Amendment to amend certain
provisions of the Credit Agreement as more specifically provided for herein.


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which




1



--------------------------------------------------------------------------------





are hereby acknowledged and confessed, Borrower, Administrative Agent and the
Lenders hereby agree as follows:


Section 1.Sixth Amendment Effective Date Amendments to Credit Agreement. In
reliance on the representations, warranties, covenants and agreements contained
in this Sixth Amendment, and subject to the satisfaction or waiver of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement shall
be amended effective as of the Sixth Amendment Effective Date in the manner
provided in this Section 1.


1.1Additional Definitions. Section 1.1 of the Credit Agreement shall be amended
to add thereto in alphabetical order the following definitions, which shall read
in full as follows:


“Beneficial Ownership Certification” shall mean a certification from Borrower
regarding beneficial ownership as required by the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Sixth Amendment” shall mean that certain Sixth Amendment to Amended and
Restated Credit Agreement dated as of the Sixth Amendment Effective Date among
the Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto.
“Sixth Amendment Effective Date” means August 13, 2018.
1.2Restatement of Definition. The following definition contained in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:


“Credit Documents” shall mean this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Guarantee, the Security Documents, any Intercreditor
Agreement and any promissory notes issued by the Borrower under this Agreement
and any other agreements executed by Credit Parties in connection with this
Agreement and expressly identified as “Credit Documents” therein.
1.3Amendment to Section 8.8 of the Credit Agreement. Section 8.8 of the Credit
Agreement is hereby amended by adding a new clause (c) immediately after clause
(b) therein, which new clause (c) shall read in full as follows:


(c)     As of the Sixth Amendment Effective Date, the information included in
any Beneficial Ownership Certification required to be delivered is true and
correct in all respects.
1.4Amendments to Section 9.1 of the Credit Agreement. Clauses (d) and (f) of
Section 9.1 of the Credit Agreement are hereby amended and restated in their
respective entireties to read in full as follows:




2



--------------------------------------------------------------------------------





(d)    Notices of Default; Litigation; Beneficial Ownership. Promptly after an
Authorized Officer of the Borrower or any of the Restricted Subsidiaries obtains
actual knowledge thereof, notice of (i) the occurrence of any event that
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto, (ii) any litigation or governmental proceeding
pending against the Borrower or any of the Subsidiaries that would reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect and (iii) any change in the information provided in any
relevant Beneficial Ownership Certification required to be delivered that would
result in a change to the list of beneficial owners identified in parts (c) or
(d) of such certification or to the exclusion claimed thereunder, as applicable.
(f)    Other Information.    (i) Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8), (ii) copies of all financial statements, proxy statements, notices
and reports that the Borrower or any of the Restricted Subsidiaries shall send
to the holders of any publicly issued debt of the Borrower and/or any of the
Restricted Subsidiaries, in each case in their capacity as such holders, lenders
or agents (in each case to the extent not theretofore delivered to the
Administrative Agent pursuant to this Agreement), (iii) with reasonable
promptness, but subject to the limitations set forth in the last sentences of
Section 9.2(a) and Section 13.6, such other information (financial or otherwise)
as the Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time and (iv) promptly following any reasonable request therefor, information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” requirements
under the Patriot Act or other applicable anti-money laundering laws.
1.5Amendments to Section 10.1(aa) of the Credit Agreement. Section 10.1(aa) of
the Credit Agreement is hereby amended by:


(a)replacing the reference to “$1,200,000,000” in subclause (i) therein with
“$1,650,000,000”;


(b)replacing the reference to “$300,000,000” in subclause (ii) therein with
“$750,000,000”;
 
(c)deleting the reference to “and” at the end of clause (iii) therein;


(d)amending and restating clause (iv) therein to read in full as follows:




3



--------------------------------------------------------------------------------





(iv)    immediately after giving effect to the incurrence of such Indebtedness
and use thereof, (A) the Borrower shall be in pro forma compliance with each of
the Financial Performance Covenants (calculated after giving pro forma effect to
any applicable refinancing or other exchange of Senior Subordinated Notes or
Permitted Additional Debt, or prepayment of Loans with respect to the first
issuance of any such Indebtedness on or after the Sixth Amendment Effective
Date) and (B) no Default, Event of Default or Borrowing Base Deficiency then
exists or would result therefrom, including after giving effect to the
amendments set forth in Section 2 of the Sixth Amendment (including the
reduction in the Total Commitments with respect to the first issuance of any
such Indebtedness on or after the Sixth Amendment Effective Date); and
(e)adding a new clause (v) immediately after clause (iv) therein to read in full
as follows:


(v)    solely with respect to the first issuance of Permitted Junior Lien Debt
on or after the Sixth Amendment Effective Date, (A) such issuance shall occur on
or before February 13, 2019, (B) the gross proceeds thereof will be in an amount
of no less than $350,000,000, and the net proceeds thereof will be used
substantially contemporaneously with the incurrence of such Indebtedness to
prepay the Loans then outstanding in the amount of such net proceeds and (C) the
Administrative Agent shall have received all fees and other amounts due and
payable pursuant to that certain fee letter between the Borrower and JPMorgan
Chase Bank, N.A. dated as of August 13, 2018, including, without limitation,
fees related to the extension of the maturity date to be effectuated
contemporaneously with such issuance in accordance with Section 5 of the Sixth
Amendment.
Section 2.Junior Lien Debt Issuance Effective Date Amendments to Credit
Agreement. In reliance on the representations, warranties, covenants and
agreements contained in this Sixth Amendment, and subject to Section 5 hereof,
the Credit Agreement shall be amended effective as of the Junior Lien Debt
Issuance Effective Date (as defined below) in the manner provided in this
Section 2.


2.1Additional Definitions. Section 1.1 of the Credit Agreement shall be amended
to add thereto in alphabetical order the following definitions, which shall read
in full as follows:


“6 3/8% Senior Subordinated Notes” means those certain 6 3/8% Senior
Subordinated Notes due August 15, 2021 issued by the Borrower in the original
aggregate principal amount of $400,000,000.
“9% Second Lien Notes” means those certain 9% Senior Secured Second Lien Notes
due May 15, 2021 issued by the Borrower in the original aggregate principal
amount of $614,919,000.




4



--------------------------------------------------------------------------------





“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loans for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.18 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System of the United States (or any successor).
“Junior Lien Debt Issuance Effective Date” has the meaning assigned to it in the
Sixth Amendment.
“LIBOR” when used in reference to any Loan or Borrowing refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Permitted Additional Debt Documents” shall mean each credit agreement, loan
agreement, promissory note, indenture or other agreement




5



--------------------------------------------------------------------------------





governing any Permitted Additional Debt, all guarantees of Permitted Additional
Debt and all other agreements, documents or instruments executed and delivered
by any Credit Party in connection with, or pursuant to, the incurrence or
issuance of Permitted Additional Debt.
“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Proposed Mature Asset Sale” means the sale(s) of the Specified Mature Assets in
accordance with Section 10.4(p) hereof.
“Specified Mature Assets” means the mature Oil and Gas Properties located in
Mississippi, Louisiana and Alabama as more particularly described on Exhibit A
attached to the Sixth Amendment.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
2.2Deleted Definitions. The definitions of “ABR Loan”, “Investment Grade
Period”, “LIBOR Loan” and “Rating” contained in Section 1.1 of the Credit
Agreement are hereby deleted in their respective entireties.


2.3Amendments to Definitions.


(a)Clause (c) of the definition of “Change of Control” contained in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:


(c)    the occurrence of any “Change of Control,” “Change in Control” or
substantially similar event under and as defined in the Permitted Junior Lien
Debt




6



--------------------------------------------------------------------------------





Documents, the Permitted Additional Debt Documents, the Bond Documents or Senior
Subordinated Notes Documents, but only to the extent the occurrence of any such
event gives rise to an obligation of any Credit Party to redeem, repay or
repurchase, or otherwise offer to redeem, repay or repurchase, all or any
portion of the Permitted Junior Lien Debt, the Permitted Additional Debt, the
Bonds or the Senior Subordinated Notes.
(b)The parenthetical “(at any time other than during an Investment Grade
Period)” appearing in the definition of “Consolidated Current Assets” contained
in Section 1.1 of the Credit Agreement is hereby deleted in its entirety.


(c)The phrase “during a non-Investment Grade Period” appearing in the definition
of “Consolidated Total Debt to Annualized Consolidated EBITDAX Ratio Test”
contained in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety.


2.4Restatement of Definitions. The following definitions contained in Section
1.1 of the Credit Agreement shall be amended and restated to read in full as
follows:


“ABR” when used in reference to any Loan or Borrowing refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan or Commitment Fee, as the case may be, the rate per annum set forth
in the grid below based upon the Borrowing Base Utilization Percentage in effect
on such day:
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
X ≤ 25%
> 25% X ≤50%
> 50% X ≤75%
> 75% X ≤90%
X > 90%
LIBOR Loans
2.750%
3.000%
3.250%
3.500%
3.750%
ABR Loans
1.750%
2.000%
2.250%
2.500%
2.750%
Commitment Fee Rate
0.500%
0.500%
0.500%
0.500%
0.500%



Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.


“Co-Documentation Agents” shall mean Canadian Imperial Bank of Commerce, New
York Branch, Comerica Bank, Credit Suisse AG, Cayman Islands Branch, Royal Bank
of Canada and ABN AMRO Capital USA LLC, as co-documentation agents for the
Lenders under this Agreement and the other Credit Documents.




7



--------------------------------------------------------------------------------





“Collateral Coverage Minimum” shall mean, at any time, an amount of Mortgaged
Properties having a PV-9 value equal to 90% of the PV-9 of all Borrowing Base
Properties at such time.
“Commitment” shall mean, (a) with respect to each Lender listed on Schedule
1.1(a), the amount set forth opposite such Lender’s name on Schedule 1.1(a) as
such Lender’s “Commitment” (as amended by any Incremental Agreement) and (b) in
the case of any Lender that becomes a Lender after the Sixth Amendment Effective
Date, (i) the amount specified as such Lender’s “Commitment” in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the Total
Commitment or (ii) the amount specified in Schedule 1.1(a) as amended by any
Incremental Agreement; in each case, as the same may be changed from time to
time pursuant to terms of this Agreement. The aggregate amount of the
Commitments as of the Junior Lien Debt Issuance Effective Date is $615,000,000.
“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment (assuming for this purpose that there is no reference to “Swingline
Exposure” in the definition of “Total Exposure”) on any day, the applicable rate
per annum set forth next to the row heading “Commitment Fee Rate” in the
definition of “Applicable Margin” and based upon the Borrowing Base Utilization
Percentage in effect on such day.
“Consolidated Total Debt to Consolidated EBITDAX Ratio Test (2019)” shall mean,
as of any date of determination in connection with any of the transactions
contemplated in the definition of “Permitted Acquisition”, the last sentence of
the definition of “Unrestricted Subsidiary” and Sections 10.1(i)(i)(D),
10.1(j)(i)(B), 10.1(n), 10.1(aa)(iv), 10.3(a), 10.3(b), 10.5(g) or 10.6(i), the
Consolidated Total Debt to Consolidated EBITDAX Ratio is less than or equal to
4.25 to 1.00 as of the last day of each Test Period ending on or after March 31,
2019 after giving pro forma effect to any such transactions and any Borrowings
made on the date thereof, as the case may be; provided, that, Borrower shall be
deemed to be in compliance with this Consolidated Total Debt to Consolidated
EBITDAX Ratio Test (2019) so long as the Consolidated Total Debt to Consolidated
EBITDAX Ratio decreases after giving pro forma effect to such transactions or
Borrowings compared to the Consolidated Total Debt to Consolidated EBITDAX Ratio
immediately prior to giving effect to such transactions or Borrowings,
regardless of whether the Consolidated Total Debt to Consolidated EBITDAX Ratio
is actually less than or equal to the relevant ratio set forth in this
definition at such time.
“Joint Bookrunners” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the




8



--------------------------------------------------------------------------------





Closing Date), Wells Fargo Securities, LLC and Capital One, National
Association, each in its capacity as joint bookrunner in respect of the
Facility.
“Joint Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Closing Date), Wells Fargo Securities, LLC and Capital One, National
Association, each in its capacity as joint lead arranger in respect of the
Facility.
“LIBO Screen Rate” shall mean, for any day and time, with respect to any LIBOR
Loan for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“LIBOR Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBOR Rate shall be the Interpolated Rate,
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Loan Limit” shall mean the least of (a) the Maximum Aggregate Amount, (b) the
Total Commitments at such time and (c) the Borrowing Base at such time
(including as it may be reduced pursuant to Section 2.14(f)).
“Maturity Date” shall mean December 9, 2021; provided, that if any of the
following conditions have not been met on one of the earlier dates set forth
below, the term “Maturity Date” shall mean such earlier date, as applicable:
(a)(i) February 12, 2021, in the event that on such date, Liquidity is less than
120% of the outstanding amounts then owing under the 9% Second Lien Notes or
(ii) May 14, 2021, in the event that prior to such date, the 9% Second Lien
Notes have not been repaid, exchanged, refinanced or otherwise redeemed in full
in accordance with this Agreement; or (b)(i) May 14, 2021, in the event that on
such date, Liquidity is less than 120% of the outstanding amounts then owing
under the 6 3/8% Senior Subordinated Notes or (ii) August 13, 2021, in the event
that prior to such date, the




9



--------------------------------------------------------------------------------





6 3/8% Senior Subordinated Notes have not been repaid, exchanged, refinanced or
otherwise redeemed in full in accordance with this Agreement.
“Overnight Rate” shall mean, for any day, the rate comprised of both overnight
federal funds and overnight LIBOR loans by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the
NYFRB as set forth on its public website from time to time, and published on the
next succeeding Business Day by the NYFRB as an overnight bank funding rate.
2.5Amendments to Section 2.8 of the Credit Agreement.


(a)Clause (a) of Section 2.8 of the Credit Agreement is hereby amended by
replacing the reference to “the ABR” appearing therein with “the Alternate Base
Rate”.


(b)Clause (b) of Section 2.8 of the Credit Agreement is hereby amended by
replacing the reference to “LIBOR Rate” appearing therein with “Adjusted LIBO
Rate”.


2.6Amendment to Section 2.10 of the Credit Agreement. Clauses (a) and (b) of
Section 2.10 of the Credit Agreement are hereby amended and restated in their
respective entireties to read in full as follows:


2.10    Increased Costs, Illegality, Etc.
(a)    In the event that any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):
(i)    that, due to a Change in Law occurring at any time on or after the
Closing Date, which Change in Law shall (A) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document, any LIBOR Loan made by it, Letters of Credit, Commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or (C) impose on any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender, which results in (x) an increase in the cost to such Lender
of making, converting into, continuing or maintaining Loans or participating in
Letters of Credit (in each case hereunder) by an amount which such Lender in its
sole discretion deems material or (y) a reduction in the amounts received or
receivable by such Lender hereunder with respect to the foregoing; or
(ii)    at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);




10



--------------------------------------------------------------------------------





then, and in any such event, such Lenders shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to the Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, the Borrower shall pay to such
Lender, promptly (but no later than fifteen days) after receipt of written
demand therefor such additional amounts as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (y) in
the case of clause (ii) above, the Borrower shall take one of the actions
specified in Section 2.10(b), as promptly as possible and, in any event, within
the time period required by applicable Requirements of Law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(i) or (ii), the Borrower may (and in the case of a
LIBOR Loan affected pursuant to Section 2.10(a)(ii) shall) either (i) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(i) or (ii) or (ii) if the affected LIBOR
Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert each such LIBOR Loan into an ABR
Loan; provided that if more than one Lender is affected at any time, then all
affected Lenders must be treated in the same manner pursuant to this Section
2.10(b).
2.7Amendments to Section 2.14 of the Credit Agreement.


(a)Clause (a) of Section 2.14 of the Credit Agreement is hereby amended by
replacing the reference to “Section 2.14(e) and (f)” appearing therein with
“Section 2.14(e), Section 2.14(f) and Section 9.14(c)”.


(b)Clause (d) of Section 2.14 of the Credit Agreement is hereby amended by
replacing the reference to “Section 2.14(e) or (f)” appearing therein with
“Section 2.14(e), Section 2.14(f) or Section 9.14(c)”.


(c)Clause (e) of Section 2.14 of the Credit Agreement is hereby amended by
replacing subclause (1) of clause (i) therein with “(1) the Borrower or one of
the other Credit Parties Disposes of Oil and Gas Properties (other than the
Disposition of Specified Mature Assets to the extent permitted pursuant to
Section 10.4(p)) or Disposes of any Stock or Stock Equivalents in any Credit
Party owning Oil and Gas Properties (other than any Credit Party (excluding the
Borrower) that solely owns Specified Mature Assets to the extent such
Disposition is permitted pursuant to Section 10.4(p))”.


(d)    Clause (h) of Section 2.14 of the Credit Agreement is hereby deleted in
its entirety.






11



--------------------------------------------------------------------------------





2.8Amendment to Section 2.16(b) of the Credit Agreement. Clause (i) of Section
2.16(b) of the Credit Agreement is hereby amended by deleting the phrase “(A) at
any time during an Investment Grade Period, the Maximum Aggregate Amount, or (B)
at any time other than during an Investment Grade Period,” appearing therein in
its entirety.




2.9New Section 2.18 of the Credit Agreement. Section 2 of the Credit Agreement
is hereby amended by adding a new Section 2.18 immediately after Section 2.17
therein, which new Section 2.18 shall read in full as follows:


2.18    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a LIBOR Loan:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBOR Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or
(ii)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBOR Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Notice of Conversion or Continuation that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Loan shall be
ineffective and (B) if any Notice of Borrowing requests a LIBOR Loan, such
Borrowing shall be made as an ABR Loan; provided that if the circumstances
giving rise to such notice affect only one Type of Loans, then the other Type of
Loans shall be permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United




12



--------------------------------------------------------------------------------





States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 13.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Majority Lenders stating
that such Majority Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.18(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Notice of Conversion or Continuation that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Loan shall be
ineffective and (y) if any Notice of Borrowing requests a LIBOR Loan, such Loan
shall be made as an ABR Loan.
2.10Amendment to Section 4.3 of the Credit Agreement. Clause (c) of Section 4.3
of the Credit Agreement is hereby amended by deleting the phrase “or
determination of the Borrowing Base upon the end of any Investment Grade Period
pursuant to Section 2.14(h)” appearing therein in its entirety.


2.11Amendments to Section 5.2(b) of the Credit Agreement.


(a)Clause (i) of Section 5.2(b) of the Credit Agreement is hereby amended by
replacing the reference to “Section 2.14(b)” appearing therein with “Section
2.14(b) or Section 9.14(c)”.


(b)Clause (ii) of Section 5.2(b) of the Credit Agreement is hereby amended by
deleting the phrase “or determination of the Borrowing Base upon the end of any
Investment Grade Period pursuant to Section 2.14(h)” appearing therein in its
entirety.


(c)Clause (iv) of Section 5.2(b) of the Credit Agreement is hereby deleted in
its entirety.


2.12Amendments to Section 9.10 of the Credit Agreement.


(a)Clause (a) of Section 9.10 of the Credit Agreement is hereby amended by
deleting the phrase “on any date that is not during an Investment Grade Period,”
appearing in clause (B) therein in its entirety.


(b)Clause (b) of Section 9.10 of the Credit Agreement is hereby amended by (i)
deleting the phrase “On any date that is not during an Investment Grade Period,”
appearing therein in its entirety and (ii) capitalizing the first letter in the
word “subject” appearing therein.








13



--------------------------------------------------------------------------------





(c)Clause (d) of Section 9.10 of the Credit Agreement is hereby deleted in its
entirety.


2.13Amendment to Section 9.12(b) of the Credit Agreement. Clause (b) of Section
9.12 of the Credit Agreement is hereby amended and restated in its entirety to
read in full as follows:


(b)    Notwithstanding anything herein to the contrary, if the Administrative
Agent in its reasonable judgment determines that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.
2.14Amendments to Section 9.13 of the Credit Agreement. Section 9.13 of the
Credit Agreement is hereby amended by: (a) deleting clause (c) therein in its
entirety and (b) re-lettering clause (d) therein as clause (c).


2.15Amendment to Section 9.14 of the Credit Agreement. Section 9.14 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:


Section 9.14 Title Information.


(a)    In connection with the delivery to the Administrative Agent of each
Reserve Report required by Section 9.13(a), the Borrower will, if requested by
the Administrative Agent, deliver title information consistent with usual and
customary standards for the geographic regions in which the Borrowing Base
Properties are located, taking into account the size, scope and number of leases
and wells of the Borrower and its Restricted Subsidiaries covering enough of the
Borrowing Base Properties that were not included in the immediately preceding
Reserve Report, so that the Administrative Agent shall have received, together
with title information previously delivered to the Administrative Agent,
satisfactory title information on at least eighty-five percent (85%) of the PV-9
of all Borrowing Base Properties evaluated by such Reserve Report.
(b)    If the Borrower has provided title information for additional Borrowing
Base Properties under Section 9.14(a) the Borrower shall, within sixty (60) days
after notice from the Administrative Agent that title defects (excluding Liens
permitted by Section 10.2) exist with respect to such additional Borrowing Base
Properties, either (i) cure any such title defects which are not permitted by
Section 10.2 raised by such information, (ii) provide satisfactory title
information for acceptable Mortgaged Properties or other Borrowing Base
Properties having an equivalent value in substitution for such additional
Borrowing Base Properties or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least
eighty-five percent (85%) of the PV-9 of all Borrowing Base Properties evaluated
by such Reserve Report.




14



--------------------------------------------------------------------------------





(c)    If the Borrower fails to cure any title defect (excluding Liens permitted
by Section 10.2) requested by the Administrative Agent to be cured within the
60-day period or the Borrower fails to comply with the requirements to provide
acceptable title information covering at least eighty-five percent (85%) of the
PV-9 of all Borrowing Base Properties evaluated in the most recent Reserve
Report, such failure shall not be a Default or an Event of Default, but instead
the Administrative Agent and/or the Required Lenders, in their sole discretion
from time to time, may declare that such unacceptable title information with
respect to such additional Borrowing Base Properties shall not count towards the
85% requirement and the Administrative Agent may send a notice to the Borrower
and the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount determined by the Required Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information as
provided in Section 9.14(a). This new (and reduced) Borrowing Base shall become
effective immediately after the Borrower’s receipt of such notice. Failure by
the Administrative Agent or the Required Lenders to exercise the remedy provided
for in this Section 9.14(c) at any time shall not be a waiver to exercise such
remedy in the future if such right shall so arise.
2.16Amendments to Section 10.2 of the Credit Agreement. Section 10.2 of the
Credit Agreement is hereby amended by:


(a)deleting the reference to “on any date that is not during an Investment Grade
Period,” appearing in clauses (c) and (e) therein in their respective
entireties; and


(b)deleting the reference to “On any date that is not during an Investment Grade
Period,” appearing in clauses (f), (g), (w) and (y) therein in their respective
entireties.


2.17Amendments to Section 10.4 of the Credit Agreement. Section 10.4 of the
Credit Agreement is hereby amended by:


(a)deleting the reference to “other than during an Investment Grade Period,”
appearing in clause (l) therein in its entirety;


(b)amending clause (n) therein to delete the word “and” appearing at the end of
such clause;


(c)amending and restating clause (o) therein to read in full as follows:


(o)    [reserved]; and
(d)adding a new clause (p) immediately after clause (o) therein which shall read
in full as follows:


(p)    the Borrower and the Restricted Subsidiaries may Dispose of the Specified
Mature Assets or 100% of the Stock or Stock Equivalents of any Credit Party
(other than the Borrower) that solely owns Specified Mature Assets; provided
that (i) such Disposition is for Fair Market Value, (ii) such Disposition is
completed




15



--------------------------------------------------------------------------------





prior to the effectiveness of the Scheduled Redetermination scheduled for on or
about November 1, 2018, (iii) the Administrative Agent shall have received a
final, fully-executed copy of the purchase and sale agreement evidencing the
Proposed Mature Asset Sale and copies of substantially final forms that are then
available of all other material agreements, assignments or other conveyance
documents to be executed in connection therewith at least five (5) Business Days
prior to the consummation of such Disposition and (iv) no Event of Default then
exists or would exist as a result of such Disposition.
2.18Amendments to Section 10.7 of the Credit Agreement.


(a)Clause (i) of Section 10.7(a) of the Credit Agreement is hereby amended and
restated in its entirety to read in full as follows:


(i)     The Borrower will not, and will not permit any Restricted Subsidiary to,
exchange, prepay, repurchase or redeem or otherwise defease (x) the Senior
Subordinated Notes or (y) any Permitted Additional Debt comprised of unsecured
senior subordinated or unsecured subordinated Indebtedness (it being understood
that payments of regularly scheduled cash interest and any AHYDO Payments in
respect of the Senior Subordinated Notes or such Permitted Additional Debt shall
be permitted); provided, however, that the Borrower or any Subsidiary may
exchange, prepay, repurchase, redeem or defease the Senior Subordinated Notes or
any such Permitted Additional Debt (A) (1) with the proceeds of any Permitted
Refinancing Indebtedness (or with any Permitted Refinancing Indebtedness that is
otherwise issued in exchange for such Senior Subordinated Notes or such
Permitted Additional Debt), (2) with the proceeds of any Permitted Additional
Debt (or with Permitted Additional Debt that is otherwise issued in exchange for
such Senior Subordinated Notes or such Permitted Additional Debt) or (3) with
the proceeds from the issuance of Stock by the Borrower, in each case, so long
as such exchange, prepayment, repurchase, redemption or defeasance occurs within
90 days following the Borrower’s or such other Restricted Subsidiary’s
incurrence or issuance of such Permitted Refinancing Indebtedness, Permitted
Additional Debt or Stock, as applicable, (B) by converting the Senior
Subordinated Notes or any such Permitted Additional Debt to Stock or exchanging
the Senior Subordinated Notes or any such Permitted Additional Debt for Stock
(in each case other than Disqualified Stock) of the Borrower or any of its
direct or indirect parent, (C) so long as, immediately after giving pro forma
effect to such exchange, prepayment, repurchase, redemption or defeasance, (1)
no Event of Default has occurred and is continuing, (2) the Available Commitment
is not less than 20% of the then effective Loan Limit, and (3) the sum of all
exchanges, prepayments, repurchases, redemptions or defeasements made on or
after the Second Amendment Effective Date pursuant to this Section 10.7(a)(i)(C)
(x) is not greater than $225,000,000 or (y) is not greater than $76,960,326 with
respect to any amount of exchanges, prepayments, repurchases, redemptions or
defeasements made after utilizing the entirety of the basket under the foregoing
clause (x); provided that, solely with respect to the foregoing clause (y), so
long as the pro forma Consolidated Total Debt to Consolidated EBITDAX Ratio (or
Consolidated




16



--------------------------------------------------------------------------------





Total Debt to Annualized Consolidated EBITDAX Ratio if the most recent Test
Period for which Section 9.1 Financials are available is a 2018 Rolling Period
ending on or prior to December 31, 2018) is greater than or equal to 4.00 to
1.00 after giving effect to such exchange, prepayment, repurchase, redemption or
defeasance, the pro forma Consolidated Total Debt to Consolidated EBITDAX Ratio
or Consolidated Total Debt to Annualized Consolidated EBITDAX Ratio, as
applicable, shall be no higher than the Consolidated Total Debt to Consolidated
EBITDAX Ratio or Consolidated Total Debt to Annualized Consolidated EBITDAX
Ratio, as applicable, immediately prior to giving effect to such prepayment,
repurchase, redemption or defeasance; provided, further that the pro forma
Consolidated Total Debt to Consolidated EBITDAX Ratio or Consolidated Total Debt
to Annualized Consolidated EBITDAX Ratio, as applicable, will be calculated by
subtracting from the numerator thereof any call premiums included as part of
such exchange, prepayment, repurchase, redemption or defeasance; or (D) with the
proceeds from any Permitted Junior Lien Debt (or with Permitted Junior Lien Debt
that is otherwise issued in exchange for such Senior Subordinated Notes or such
Permitted Additional Debt), so long as such exchange, prepayment, repurchase,
redemption or defeasance occurs within 120 days following the Borrower’s or such
other Restricted Subsidiary’s incurrence of such Permitted Junior Lien Debt.
(b)Section 10.7(b) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:


(b)    The Borrower will not amend or modify the Senior Subordinated Notes
Documents or the Permitted Additional Debt Documents or the terms applicable
thereto, except to the extent that (i) any such amendment or modification, taken
as a whole, (x) would not be adverse to the Lenders in any material respect (as
determined by the Administrative Agent in good faith) or (y) would comply with
the definition of “Permitted Refinancing Indebtedness” in the case of any
Refinancing thereof and (ii) the provisions of the Senior Subordinated Notes
Documents or the Permitted Additional Debt Documents, as so amended or modified,
would be permitted to be included in the documentation governing any senior
subordinated or subordinated Permitted Additional Debt that was issued at such
time;
2.19Amendments to Section 10.10 of the Credit Agreement. Section 10.10 of the
Credit Agreement is hereby amended by:


(a)deleting the phrase “, at any time other than during any Investment Grade
Period, when the Borrower has both a Rating from Moody’s of Baa3 or better and a
Rating from S&P of BBB- or better” appearing in clauses (a) and (b) therein in
their respective entireties;


(b)deleting clause (d) therein in its entirety; and


(c) re-lettering clause (e) therein as clause (d) and replacing the reference to
“clauses (a) through (d)” appearing therein with “clauses (a) through (c)”.








17



--------------------------------------------------------------------------------





2.20Amendments to Section 10.11 of the Credit Agreement. Section 10.11 of the
Credit Agreement is hereby amended by:


(a)amending and restating clause (a) therein to read in full as follows:


(a)    Total Leverage Ratio. The Borrower will not permit (i) the Consolidated
Total Debt to Annualized Consolidated EBITDAX Ratio to be greater than 5.25 to
1.00 as of the last day of the 2018 Rolling Periods ending September 30, 2018
and December 31, 2018, (ii) the Consolidated Total Debt to Consolidated EBITDAX
Ratio to be greater than 5.25 to 1.00 as of the last day of each Test Period
ending on March 31, 2019 through December 31, 2020, and (iii) the Consolidated
Total Debt to Consolidated EBITDAX Ratio to be greater than 4.50 to 1.00 as of
the last day of each Test Period ending on and after March 31, 2021.
(b)deleting the proviso appearing at the end of clause (c) therein in its
entirety;


(c)deleting the proviso appearing at the end of clause (d) therein in its
entirety; and


(d)deleting clause (f) therein in its entirety.


2.21Amendments to Section 11.8 of the Credit Agreement. Section 11.8 of the
Credit Agreement is hereby amended by (a) deleting the phrase “At any time other
than during an Investment Grade Period,” appearing therein in its entirety and
(b) capitalizing the first letter in the word “any” appearing immediately after
such deleted phrase.


2.22Amendment to Section 13.1 of the Credit Agreement. Section 13.1 of the
Credit Agreement is hereby amended by adding the phrase “, including Section
2.18(b)” immediately after the phrase “Except as expressly set forth in this
Agreement” in the first sentence therein.


2.23Amendment to Section 13.17 of the Credit Agreement. Clause (c) of Section
13.17 of the Credit Agreement is hereby amended and restated in its entirety to
read in full as follows:


(c)    [reserved].
2.24Amendment to Section 13.23 of the Credit Agreement. Section 13.23 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:


Section 13.23    [Reserved].
2.25Amendment to Schedule 1.1(a) to the Credit Agreement. Schedule 1.1(a) to the
Credit Agreement is hereby replaced in its entirety with Schedule 1.1(a)
attached hereto and Schedule 1.1(a) attached hereto shall be deemed to be
attached as Schedule 1.1(a) to the Credit Agreement. After giving effect to this
Sixth Amendment, the amendments to the Credit Agreement set forth in Section 2
hereof (including the reduction in the Total Commitments), any Borrowings made
on the Junior Lien Debt Issuance Effective Date and the redetermination of the




18



--------------------------------------------------------------------------------





Borrowing Base contained in Section 3 hereof (a) each Lender (but excluding for
the avoidance of doubt, the Exiting Lenders (as defined below)) who holds Loans
in an aggregate amount less than its Commitment Percentage of all Loans shall
advance new Loans which shall be disbursed to the Administrative Agent and used
to repay Loans outstanding to each Lender who holds Loans in an aggregate amount
greater than its Commitment Percentage of all Loans, (b) each Lender’s
participation in each Letter of Credit, if any, shall be automatically adjusted
to equal its Commitment Percentage and (c) such other adjustments shall be made
as the Administrative Agent shall specify so that the Total Exposure applicable
to each Lender equals its Commitment Percentage of the aggregate Total Exposure
of all Lenders.


Section 3.Borrowing Base Redetermination. In reliance on the representations,
warranties, covenants and agreements contained in this Sixth Amendment, and
subject to the satisfaction or waiver of the conditions precedent set forth in
Section 5 hereof, the Administrative Agent and the Lenders hereby agree that the
Borrowing Base shall be redetermined to an amount equal to $615,000,000
effective as of the Junior Lien Debt Issuance Effective Date. The Borrowing Base
shall remain at such level until the next Scheduled Redetermination, Interim
Redetermination or other adjustment to the Borrowing Base thereafter, whichever
occurs first pursuant to the Credit Agreement. The redetermination of the
Borrowing Base provided for in this Section 3 shall be deemed to be an Interim
Redetermination for purposes of Section 2.14 of the Credit Agreement.


Section 4.Conditions Precedent to Sixth Amendment Effective Date Amendments.
Subject to the satisfaction (or waiver) of the following conditions, the
amendments to the Credit Agreement contained in Section 1 hereof shall each be
effective on the Sixth Amendment Effective Date:


4.1Counterparts. The Administrative Agent shall have received (a) counterparts
hereof duly executed by an Authorized Officer of the Borrower and the Guarantors
and (b) executed counterparts of the Administrative Agent and each of the
Lenders (including, for the avoidance of doubt, each of the Exiting Lenders).


4.2Beneficial Ownership Regulation. At least three (3) Business Days prior to
the Sixth Amendment Effective Date, the Borrower, to the extent qualifying as a
“legal entity customer” under the Beneficial Ownership Regulation, shall deliver
a Beneficial Ownership Certification to the Administrative Agent or any Lender
who so requests in writing to the Borrower.
 
4.3Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Baker & Hostetler LLP, counsel to the Credit Parties in form
and substance reasonably satisfactory to the Administrative Agent.


4.4Officer’s Certificates. The Administrative Agent shall have received a
certificate of an Authorized Officer of each of the Credit Parties, dated as of
the Sixth Amendment Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent, certifying: (a) that attached to such
certificate are (i) true and complete copy of the charter of each Credit Party
certified by the appropriate Governmental Authority of the jurisdiction of
incorporation or formation, as applicable, of each Credit Party, dated as of a
recent date prior to the Sixth Amendment Effective Date, (ii) a true and
complete copy of the limited liability company




19



--------------------------------------------------------------------------------





agreement, limited partnership agreement, bylaws or other similar document of
each Credit Party as in effect at all times since the adoption thereof to and
including the Sixth Amendment Effective Date and (iii) a true and complete copy
of a certificate or certificates from the appropriate Governmental Authority of
the jurisdiction of incorporation or formation, as applicable, of each Credit
Party, as available from such Governmental Authority, certifying that such
Credit Party is validly existing and/or in good standing in such jurisdiction,
dated as of a recent date prior to the Sixth Amendment Effective Date; (b) that
attached to such certificate is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing the transactions contemplated by the Credit Document and the
execution, delivery and performance of each Credit Document (including this
Sixth Amendment) to which such Credit Party is a party; and (c) as to the
incumbency and specimen signature of each officer and/or authorized signatory of
the Credit Parties executing any Credit Document on the Sixth Amendment
Effective Date.


4.5No Default; No Borrowing Base Deficiency. No Default or Event of Default
shall have occurred which is continuing, and no Borrowing Base Deficiency shall
then exist, in each case, before and after giving effect to the amendments to
the Credit Agreement contained in Section 1 hereof.


4.6Other Documents. The Administrative Agent shall have been provided with such
documents, instruments and agreements, and Borrower shall have taken such
actions, in each case as Administrative Agent may reasonably require in
connection with this Sixth Amendment and the transactions contemplated hereby.


Each Lender, by delivering its signature page to this Sixth Amendment, shall be
deemed to have acknowledged receipt of, and consented to and approved, this
Sixth Amendment and each other document, agreement and/or instrument or other
matter required to be approved by Lenders on the Sixth Amendment Effective Date.
The Administrative Agent is hereby authorized and directed to declare the
amendments in Section 1 hereof to be effective on the date it confirms to the
Borrower in writing that the foregoing conditions have been met to the
reasonable satisfaction of Administrative Agent (or the waiver of such
conditions as permitted hereby). Such declaration shall be final, conclusive and
binding upon the Lenders and all other parties to the Credit Agreement for all
purposes.
Section 5.Condition Precedent to Junior Lien Debt Issuance Effective Date
Amendments. The amendments to the Credit Agreement contained in Section 2 hereof
(including the reduction in the Total Commitments) and the redetermination of
the Borrowing Base contained in Section 3 hereof shall each become effective
automatically upon the Borrower having received any proceeds from the first
issuance of additional Permitted Junior Lien Debt on or after the Sixth
Amendment Effective Date in accordance with the terms under the 2018 Indenture
(such occurrence, the “Junior Lien Debt Issuance Effective Date”).


The Administrative Agent is hereby authorized and directed to declare the
amendments in Section 2 hereof to be effective on the Junior Lien Debt Issuance
Effective Date. Such declaration shall be final, conclusive and binding upon the
Lenders and all other parties to the Credit Agreement for all purposes.






20



--------------------------------------------------------------------------------





Section 6.Post-Closing Mortgage Amendments and Local Counsel Opinions.


6.1Mortgage Amendments. Within forty-five (45) days after the Junior Lien Debt
Issuance Effective Date (or such later date as the Administrative Agent may
agree in its sole discretion), the Administrative Agent shall have received
amendments to any Mortgages that are in effect immediately prior to the Junior
Lien Debt Issuance Effective Date in form and substance reasonably satisfactory
to the Administrative Agent, executed and delivered by a duly Authorized Officer
of the applicable Credit Parties and the Administrative Agent to reflect, among
other things, the extension of the Maturity Date effectuated pursuant to Section
2 hereof.


6.2Local Counsel Opinions. Within forty-five (45) days after the Junior Lien
Debt Issuance Effective Date (or such later date as the Administrative Agent may
agree in its sole discretion), the Administrative Agent shall have received
executed legal opinions of local counsel to the Credit Parties with respect to
any Mortgage amendments to be filed in the States of Louisiana, Mississippi,
Montana, North Dakota, Texas and Wyoming, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.


The Credit Parties failure to comply with any requirement of this Section 6 on
or before the dates specified in this Section 6 shall constitute an immediate
Event of Default.
Section 7.Representations and Warranties. To induce the Lenders and
Administrative Agent to enter into this Sixth Amendment, Borrower hereby
represents and warrants to Lenders and Administrative Agent as follows as of the
Sixth Amendment Effective Date:


7.1Reaffirm Existing Representations and Warranties. Each representation and
warranty of Borrower contained in the Credit Agreement and the other Credit
Documents is true and correct in all material respects (unless such
representations and warranties are (a) with respect to Section 8.8(c) of the
Credit Agreement or (b) are already qualified by materiality, Material Adverse
Effect or a similar qualification in which case such representations and
warranties shall be true and correct in all respects) with the same effect as
though each such representation and warranty had been made on and as of the
Sixth Amendment Effective Date (except where any such representation and
warranty expressly relates to an earlier date, in which case each such
representation and warranty shall have been true and correct in all material
respects as of such earlier date).


7.2Due Authorization. The execution, delivery and performance by Borrower of
this Sixth Amendment are within Borrower’s corporate or organizational powers,
have been duly authorized by all necessary action, and require no action by or
in respect of, or filing with, any governmental body, agency or official.


7.3Validity and Enforceability. This Sixth Amendment constitutes the valid and
binding obligation of Borrower enforceable in accordance with its terms, except
as (a) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (b) the availability of
equitable remedies may be limited by equitable principles of general
application.


7.4No Defense. Borrower acknowledges that Borrower has no defense to
(a) Borrower’s obligation to pay the Obligations when due, or (b) the validity,
enforceability or




21



--------------------------------------------------------------------------------





binding effect against Borrower of the Credit Agreement or any of the other
Credit Documents or any Liens intended to be created thereby.


Section 8.Miscellaneous.


8.1No Waivers. No failure or delay on the part of Administrative Agent or
Lenders to exercise any right or remedy under the Credit Agreement, any other
Credit Documents or applicable law shall operate as a waiver thereof, nor shall
any single or partial exercise of any right or remedy preclude any other or
further exercise of any right or remedy, all of which are cumulative and may be
exercised without notice except to the extent notice is expressly required (and
has not been waived) under the Credit Agreement, the other Credit Documents and
applicable law.


8.2Reaffirmation of Credit Documents. Any and all of the terms and provisions of
the Credit Agreement and the other Credit Documents shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby or thereby shall not limit or impair any Liens securing the Obligations,
each of which are hereby ratified, affirmed and extended to secure the
Obligations.


8.3Legal Expenses. Borrower hereby agrees to pay on demand all reasonable fees
and expenses of counsel to Administrative Agent incurred by Administrative Agent
in connection with the preparation, negotiation and execution of this Sixth
Amendment and all related documents.


8.4Parties in Interest. All of the terms and provisions of this Sixth Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


8.5Counterparts. This Sixth Amendment may be executed in counterparts
(including, without limitation, by electronic signature), and all parties need
not execute the same counterpart; however, no party shall be bound by this Sixth
Amendment until Borrower, the Guarantors and Required Lenders have executed a
counterpart. Facsimiles and counterparts executed by electronic signature (e.g.,
.pdf) shall be effective as originals.


8.6Complete Agreement. THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.


8.7Headings. The headings, captions and arrangements used in this Sixth
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Sixth Amendment, nor affect
the meaning thereof.


8.8Governing Law. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.








22



--------------------------------------------------------------------------------





8.9Severability. Any provision of this Sixth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


8.10Successors and Assigns. This Sixth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


8.11Release. IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE ADMINISTRATIVE
AGENT AND THE LENDERS TO ENTER INTO THIS SIXTH AMENDMENT, EACH CREDIT PARTY
HEREBY KNOWINGLY AND UNCONDITIONALLY WAIVES AND FULLY AND FINALLY RELEASES AND
DISCHARGES THE ADMINISTRATIVE AGENT, ANY LENDER, THE SWINGLINE LENDER, THE
LETTER OF CREDIT ISSUER, ANY OF THEIR AFFILIATES OR ANY OF THEIR OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS OR REPRESENTATIVES OR ANY OF THEIR
RESPECTIVE PREDECESSORS, SUCCESSORS OR ASSIGNS (COLLECTIVELY, THE
“LENDER-RELATED PARTIES”) FROM, AND COVENANTS NOT TO SUE THE LENDER-RELATED
PARTIES FOR, ANY AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS,
CLAIMS, CAUSES OF ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES
OF EVERY NATURE AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT OR INDIRECT, SOLELY ARISING OUT OF OR FROM OR RELATED TO ANY
OF THE CREDIT DOCUMENTS, WHICH ANY CREDIT PARTY NOW OWNS AND HOLDS, OR HAS AT
ANY TIME HERETOFORE OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS
OWN CHOOSING WITH RESPECT THERETO. THIS SECTION 8.11 IS IN ADDITION TO ANY OTHER
RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY ANY CREDIT PARTY AND SHALL NOT
IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER MADE BY ANY
CREDIT PARTY IN FAVOR OF ANY OF THE LENDER-RELATED PARTIES.


8.12Exiting Lenders.


(a)Reduction in Total Commitments. Subject to the receipt of funds necessary to
pay in full all principal, interest, fees and other charges owed under the
Credit Agreement to the Persons set forth on Exhibit B attached hereto (each, an
“Exiting Lender” and collectively, the “Exiting Lenders”), and immediately upon
the effectiveness of the amendments to the Credit Agreement set forth in Section
2 hereof, (a) each of the parties hereto hereby acknowledges and agrees that the
Total Commitments will automatically be reduced to $615,000,000, (b) each Lender
(including, for the avoidance of doubt, each Exiting Lender) hereby acknowledges
and agrees (severally and not jointly) with the Borrower that the Commitment of
each Exiting Lender will be




23



--------------------------------------------------------------------------------





reduced to $0 and, after giving effect thereto, each such Exiting Lender shall
cease to be a “Lender” that is party to the Credit Agreement (provided that, for
the avoidance of doubt, each provision of the Credit Agreement or any other
Credit Document benefiting an Exiting Lender that would otherwise survive such
Exiting Lender’s assignment in full of its respective Commitment shall continue
in effect for the benefit of such Exiting Lender notwithstanding that its
Commitment will be reduced to $0), (c) the respective Commitment of each of the
Lenders (excluding, for the avoidance of doubt, each Exiting Lender) will be
reduced or maintained, as applicable, and otherwise rearranged and adjusted, to
equal the amount set forth opposite such Lender’s respective name on the amended
Schedule 1.1(a) attached hereto, and (d) each Lender that is not an Exiting
Lender will, severally and not jointly, assume a portion of each Exiting
Lender’s Letter of Credit Exposure such that, after giving effect thereto, each
such Lender will hold Letter of Credit Exposure in proportion to its Commitment
Percentage on the Junior Lien Debt Issuance Effective Date (as set forth on the
amended Schedule 1.1(a) after giving effect to the amendments to the Credit
Agreement set forth in Section 2 hereof). The parties hereto acknowledge and
agree that this Sixth Amendment constitutes and satisfies any requisite notice
provisions with respect to the reduction in Commitments or prepayment of Loans
pursuant to the Credit Agreement. The Lenders (including, for the avoidance of
doubt, the Exiting Lenders) hereby waive any requirement of the Credit Agreement
that requires payments to Lenders to be made on a pro rata basis.


(b)Stipulation Regarding Sequence of Commitment Reduction, Amendments and
Redetermination.  Each party hereto hereby acknowledges and agrees (severally
and not jointly) that (a) after giving effect to the reduction and rearrangement
of Commitments and the other transactions pursuant to Section 2.25 hereof,
(i) each Exiting Lender will no longer have any Commitments, outstanding Loans
or Letter of Credit Exposures under the Credit Agreement and (ii) the Lenders
(excluding, for the avoidance of doubt, the Exiting Lenders) shall comprise all
of the Lenders for purposes of approving the amendments to the Credit Agreement
and the other Credit Documents that are implemented by Section 2 hereof and the
redetermination of the Borrowing Base pursuant to Section 3 hereof, and (b) the
reduction and rearrangement of Commitments and the other transactions pursuant
to Section 2.25 hereof shall be deemed to have occurred immediately prior to the
other amendments implemented pursuant to Section 2 hereof and the
redetermination of the Borrowing Base pursuant to Section 3 hereof.


[Signature pages follow.]




24



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed by their respective authorized officers effective as of the Sixth
Amendment Effective Date.
 
BORROWER:
 
 
 
 
DENBURY RESOURCES INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ James S. Matthews
 
Name:
James S. Matthews
 
Title:
Executive Vice President, Chief
Administrative Officer, General Counsel and
Secretary







Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





Each of the undersigned (i) consent and agree to this Sixth Amendment, and (ii)
agree that the Credit Documents to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.
 
GUARANTORS:
 
 
 
 
DENBURY GATHERING & MARKETING, INC.
 
DENBURY HOLDINGS, INC.
 
DENBURY OPERATING COMPANY
 
DENBURY ONSHORE, LLC
 
DENBURY PIPELINE HOLDINGS, LLC
 
DENBURY AIR, LLC
 
DENBURY GREEN PIPELINE-TEXAS, LLC
 
DENBURY GULF COAST PIPELINES, LLC
 
GREENCORE PIPELINE COMPANY LLC
 
DENBURY GREEN PIPELINE-MONTANA, LLC
 
DENBURY GREEN PIPELINE-RILEY RIDGE, LLC
 
DENBURY THOMPSON PIPELINE, LLC
 
ENCORE PARTNERS GP HOLDINGS, LLC
 
PLAIN ENERGY HOLDINGS, LLC
 
DENBURY BROOKHAVEN PIPELINE, LLC
 
DENBURY GREEN PIPELINE-NORTH DAKOTA, LLC
 
 
 
 
By:
/s/ James S. Matthews
 
Name:
James S. Matthews
 
Title:
Executive Vice President, Chief
Administrative Officer, General Counsel
and Secretary





Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
DENBURY BROOKHAVEN PIPELINE
PARTNERSHIP, LP
 
 
 
 
By:
Denbury Brookhaven Pipeline, LLC,
its general partner
 
 
 
 
By:
/s/ James S. Matthews
 
Name:
James S. Matthews
 
Title:
Executive Vice President, Chief
Administrative Officer, General Counsel
and Secretary







Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT/LENDER:
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent and a Lender
 
 
 
 
By:
/s/ Arina Mavilian
 
Name:
Arina Mavilian
 
Title:
Authorized Signatory









Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
LENDERS:
 
 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Ronald E. McKaig
 
Name:
Ronald E. McKaig
 
Title:
Managing Director













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Katherine M. Scalzo
 
Name:
Katherine M. Scalzo
 
Title:
Director













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Wesley Fontana
 
Name:
Wesley Fontana
 
Title:
Managing Director











Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Sophie Bulliard
 
Name:
Sophie Bulliard
 
Title:
Authorized Signatory























Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
 
By:
/s/ Jay T. Sartain
 
Name:
Jay T. Sartain
 
Title:
Authorized Signatory













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
ABN AMRO CAPITAL USA LLC,
 
as a Lender
 
 
 
 
By:
/s/ Darrell Holley
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
By:
/s/ Kelly Hall
 
Name:
Kelly Hall
 
Title:
Director













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
COMERICA BANK,
 
as a Lender
 
 
 
 
By:
/s/ Jeffrey M. Parilla
 
Name:
Jeffrey M. Parilla
 
Title:
Vice President













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Donovan C. Broussard
 
Name:
Donovan C. Broussard
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Megan Larson
 
Name:
Megan Larson
 
Title:
Authorized Signatory













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
ING CAPITAL LLC,
 
as a Lender
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Managing Director
 
 
 
 
By:
/s/ Josh Strong
 
Name:
Josh Strong
 
Title:
Director













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
SUNTRUST BANK,
 
as a Lender
 
 
 
 
By:
/s/ William S. Krueger
 
Name:
William S. Krueger
 
Title:
Senior Vice President













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Stephen J. Jones
 
Name:
Stephen J. Jones
 
Title:
Senior Vice President













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
FIFTH THIRD BANK,
 
as a Lender
 
 
 
 
By:
/s/ Thomas Kleiderer
 
Name:
Thomas Kleiderer
 
Title:
Director













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
 
 
 
By:
/s/ Ryan Durkin
 
Name:
Ryan Durkin
 
Title:
Authorized Signatory













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
BOKF, NA DBA BANK OF TEXAS,
 
as an Exiting Lender
 
 
 
 
By:
/s/ Mackenzie Whipps
 
Name:
Mackenzie Whipps
 
Title:
AVP, Relationship Manager













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
COMPASS BANK,
 
as an Exiting Lender
 
 
 
 
By:
/s/ Rachel Festervand
 
Name:
Rachel Festervand
 
Title:
Sr. Vice President













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
CITIBANK, N.A.,
 
as an Exiting Lender
 
 
 
 
By:
/s/ Brian S. Broyles
 
Name:
Brian S. Broyles
 
Title:
Attorney-In-Fact













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
 
as an Exiting Lender
 
 
 
 
By:
/s/ Michael Willis
 
Name:
Michael Willis
 
Title:
Managing Director
 
 
 
 
By:
/s/ Joseph Cariello
 
Name:
Joseph Cariello
 
Title:
Director













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as an Exiting Lender
 
 
 
 
By:
/s/ John Ataman
 
Name:
John Ataman
 
Title:
SVP













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------







 
 
 
 
 
SANTANDER BANK, N.A.,
 
as an Exiting Lender
 
 
 
 
By:
/s/ Mark Connelly
 
Name:
Mark Connelly
 
Title:
SVP
 
 
 
 
By:
/s/ Puiki Lok
 
Name:
Puiki Lok
 
Title:
VP













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
THE BANK OF NOVA SCOTIA,
 
as an Exiting Lender
 
 
 
 
By:
/s/ Thane Rattew
 
Name:
Thane Rattew
 
Title:
Managing Director













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
as an Exiting Lender
 
 
 
 
By:
/s/ Hiroyuki Maeda
 
Name:
Hiroyuki Maeda
 
Title:
Managing Director & Joint General Manager













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as an Exiting Lender
 
 
 
 
By:
/s/ Mike Warren
 
Name:
Mike Warren
 
Title:
Sr. VP













Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------





 
 
 
 
 
UBS AG, STAMFORD BRANCH,
 
as an Exiting Lender
 
 
 
 
By:
/s/ Kenneth Chin
 
Name:
Kenneth Chin
 
Title:
Director
 
 
 
 
By:
/s/ Darlene Arias
 
Name:
Darlene Arias
 
Title:
Director



























Signature Page
Sixth Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.



--------------------------------------------------------------------------------






Schedule 1.1(a)


COMMITMENTS
Lender
Commitment Percentages
Commitment
JPMorgan Chase Bank, N.A.
10.646242907%
$65,474,393.88
Bank of America, N.A.
10.380086836%
$63,837,534.04
Wells Fargo Bank, National Association.
10.380086836%
$63,837,534.04
Capital One, National Association
9.861086021%
$60,645,679.03
Credit Suisse AG, Cayman Islands Branch
8.596841229%
$52,870,573.56
Royal Bank of Canada
8.144375824%
$50,087,911.32
ABN AMRO Capital USA LLC
8.144339324%
$50,087,686.84
Comerica Bank
8.143868860%
$50,084,793.49
Canadian Imperial Bank of Commerce, New York Branch
7.300280850%
$44,896,727.23
ING Capital LLC
5.748971171%
$35,356,172.70
SunTrust Bank
4.562675532%
$28,060,454.52
KeyBank National Association
3.832647447%
$23,570,781.80
Fifth Third Bank
3.193872872%
$19,642,318.16
Goldman Sachs Bank USA
1.064624291%
$6,547,439.39
Total
100.00%
$615,000,000.00









--------------------------------------------------------------------------------






EXHIBIT A


Specified Mature Assets


Brookhaven
Citronelle
Cranfield
Eucutta
Little Creek Complex (Little Creek, West Little Creek, Lazy Creek and West Lazy
Creek)
Lockhart Crossing
Mallalieu
Martinville
McComb Complex (McComb, West McComb, Olive and Smithdale)
Soso










--------------------------------------------------------------------------------






EXHIBIT B


Exiting Lenders


1.
BOKF, NA dba Bank of Texas

2.
Compass Bank

3.
Citibank, N.A.

4.
Credit Agricole Corporate and Investment Bank

5.
PNC Bank, National Association

6.
Santander Bank, N.A.

7.
The Bank of Nova Scotia

8.
Sumitomo Mitsui Banking Corporation

9.
U.S. Bank National Association

10.
UBS AG, Stamford Branch





